DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 15 have been examined.
Drawings
The drawings are objected to because in Figure 1, the abbreviation/acronym "API" is used without the full meaning provided in the drawing or in the specific.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 4, reference numbers 181, 182, 183, 184 and 185 are not recited in the specification.  From Figure 6b, reference number 390 is not recited in the specification.  From Figure 6c, reference numbers 310, 311, 312 and 320 are not recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5b shows the object detection device 210 providing input to the EHP 100, and the EHP providing input to block 210.  It is unclear if the numbers are in error, the names are in error, or the directional arrows are wrong.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the reference numbers recited in Figures 6a and 6b do not match even though they are to reference the same elements.  The reference numbers 350 thru 355 in Figure 6a should be the same in Figure 6b, but are not.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From page 40 line 4, "event 1110" is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Throughout the specification, there are recitations of elements of Figures 3, 5a, 5b and 5c, but the names used in the specification do not match the names used in the Figures.  The difference in names include:
Driving Manipulation Device 230 in the specification, and Driving Operation Device 230 in the drawings;
Travel System 260 in the specification, and Driving System 260 in the drawings:
Sensing unit 270 in the specification, and Sensor 270 in the drawings;
Position-Data-Generating-Device 280 in the specification, and Location-Data-Generating-Device 280 in the drawings;
Matcher 173 in the specification, and Matching Unit 173 in the drawings.
The names should match to improve the quality of the document.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 28 lines 14 and 15, "position 250" should be "position 350" to agree with Figure 6A.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 29, lines 7, 10, 13, 17 and 20, the reference number "350" should be "351" to match Figure 6a.  Figure 6b should also be amended to match the reference numbers of Figure 6a.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 8 line 1 and line 13, the specification recites that Figure 1 includes vehicle 10 and electronic device 100, but Figure 1 has no reference numbers in it.  These reference numbers are in Figure 3.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 26 line 24, "user interface device 180" should be "user interface device 200 to agree with Figure 5c.  
Appropriate correction is required.
Claim Objections
Claims 1 objected to because of the following informalities:  In line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 thru 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “receiving power by at least one processor”, but processors do not supply power.  It is unclear if the processor is receiving power, the processor is receiving a power level, or the processor supplying power (as claimed).  Page 33 of the specification states, “Referring to FIG. 8, the processor 170 may receive power through the power supply 190 (S710). The power supply 190 may supply power to the processor 170.    When the vehicle 10 is turned on, the processor 170 may receive power received from a battery included in the vehicle 10 through the power supply 190. When  receiving  power,  the  processor 170  may  perform  a processing operation.” (lines 11 thru 17).  The examiner assumes the claim language to be “supplying power to at least one processor” for continued examination (based on the specification language).  
Claim 11 recites “a server” in line 10, while earlier “a server” is also recited in line 2.  It is unclear if this is a new server or the same server.  The examiner assumes it is the same server for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) the mental activity of generating electronic horizon data of a region based on map data, and changing the electronic horizon data based on the occurrence of an event (claims 1, 6 and 11). This judicial exception is not integrated into a practical application because the additional elements of supplying power and receiving map data and event information are merely pre-solution activity. The supplying of power merely ensures that there is power supplied to a processor.  The receiving of map and event information is a transfer of data or information from one location to another.  The claimed processor is also an additional element, but the processor may be interpreted as a general purpose computer that a person would use to perform the claimed generating and changing.  The examiner interprets the claimed electronic horizon data as driving plan data that includes a point that is capable of being reached along a preset travel path (specification page 11).  The data provided by the pre-solution activity does not provide a practical application to the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pre-solution activities provide data for generating and changing the electronic horizon data, but do not contribute to an.  The generation of a travel plan and the changing of a travel plan is a mental activity that a person does most times when planning a trip, or when actually on the trip.  A person plans their vacation travel, and then changes it for any problems that arise.  A problem could be the unexpected road closure that increases the travel time to a destination, and forces the traveler to follow a detour.  The dependent claims do not provide a practical application or additional elements.  The dependent claims merely define the changes that are to be used (avoid a point, cross centerline, make a U-turn, and provide a message).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 3, 6 thru 8, and 11 thru 13 of copending Application No. 17/260493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the independent claims are the event being in a travel lane of the vehicle (application) versus the event being in a non-specific location (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 thru 7, 10 thru 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jian Patent Application Publication Number 2018/0239359 A1.
Regarding claims 1, 6 and 11 Jian discloses the claimed electronic device for a vehicle, the vehicle control system 400 (Figure 4 and P[0052]), the claimed method for operating an electronic device of a vehicle, a process for operating a vehicle (Figure 2B) and a process for collecting perception data and determining a danger value (Figure 3), the vehicle control system 400 performs the methods of Figures 2B and 3 P[0052], and the claimed system, the vehicle control system 400 (Figure 4 and P[0052]), comprising:
the claimed server to provide HD map data, “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037], and “FIG. 2A illustrates an exemplary danger map 202 according to examples of the disclosure. In some examples, danger map 202 can include danger values, each danger value corresponding to a level of driving risk at one or more particular locations included in the danger map, as will be described below. The danger map 202 can include one or more features and/or capabilities of a high definition (HD) navigation map. For example, the danger map 202 can include information associated with terrain, buildings, street markings and signs, and enable basic navigation from a first location (e.g., A or location A) to a second location (e.g., B or location B). In some examples, an HD navigation map may be a map of a vehicle's environment with sufficient detail to enable at least partially autonomous operation of the vehicle. In particular, an example of an HD navigation map can include a description of known pathways (e.g., roads) that a vehicle may take to travel from one location to arrive at another location. In some examples, an HD map can include one or more landmarks or features that the vehicle can detect and track to resolve its location with greater accuracy than possible with consumer-grade GPS.” (P[0021] and Figure 2A); and 
the claimed vehicle comprising an electronic device to receive HD map data, the vehicle control system 400 includes an onboard computer 410 (Figure 4), “Vehicle control system 400 can also include a wireless transceiver 409 capable of enabling wireless communication between the vehicle and a server or central processor” P[0052], and “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037],
wherein the electronic device comprises:
the claimed power supply to supply power, the vehicle control system 400 includes a battery system 433 (P[0053] and Figure 4), a battery supplies power to the vehicle and the vehicle systems;
the claimed interface to receive HD map data of a specified region and event occurrence information on a travel lane from a server through a communication device, “the vehicle accesses the danger map through a network interface or a wireless communication link with a server or a remote database” P[0037], “The danger map 202 can include one or more features and/or capabilities of a high definition (HD) navigation map.” (P[0021] and Figure 2A), “the vehicle can retrieve and display the danger map 202 that includes various routes from location A to location B, and displays a danger level associated with each location along the routes” P[0022], the displayed map of the selected route from A to B of Figure 2A equates to the claimed specified region, “The vehicle may also receive perception data indicating a dangerous incident or circumstance indirectly, such as by receiving notification (e.g., wirelessly from another vehicle, a remote server, a smart traffic signal, or other device) of an accident at a location ahead of the vehicle and along a planned route of the vehicle.” P[0035] (claimed event occurrence information), “the vehicle may receive a notification from a server in communication with the vehicle indicating an accident or a collision of two vehicles at a specified location. The vehicle may then register or detect the accident at the location specified.” P[0043], and “the vehicle may detect when a vehicle moves into the lane of another vehicle” P[0044] (claimed travel lane); and
the claimed processor to continuously generate electronic horizon data of the specified region based on the HD map data when power is received and changes the electronic horizon data based on the event occurrence information, “Process 200 can be performed continuously or repeatedly by the vehicle.” (P[0027] and Figure 2B), “Process 330 can be performed continuously or repeatedly by the vehicle whenever information about a danger value of a location, or of the vehicle's current operation, is needed.” (P[0040] and Figure 3), “collecting perception data, receiving perception data, and/or communicating perception data (or any combination thereof) can occur in real-time or via a remote server” P[0035], “while driving along the route: detecting a change in a danger value on the danger map for a future intermediate location along the route; and in accordance with a determination that the change is an increase in the danger value, adjusting the route to avoid the future intermediate location” P[0054], the claimed power being received equates to the method being performed while driving, “Updating the danger map may include changing a danger value associated with a location of the danger map. For example, updating a danger map may include increasing a danger value associated with a location in response to perception data that indicates a vehicle collision at that location. As another example, updating a danger map may include decreasing a danger value associated with a location in response to perception data that indicates previous road construction near the location has been completed. In some examples, a danger map may be automatically updated according to an expiration date of perception data and/or a danger value based on expired perception data.” P[0037], and “At block 270, in some examples, the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style. The vehicle may notify a user in response to determining that the current route or driving style is inconsistent with the real-time perception data.” (P[0039] and Figure 2B), the determining a new route equates to the claimed changes the electronic horizon data based on the event occurrence information.
Regarding claims 2, 7 and 12 Jian discloses claimed device, method and system of claims 1, 6 and 11 (see above), wherein:
the claimed electronic horizon data comprises a main path defined as a trajectory formed by connecting roads having a high probability of being selected, “the vehicle can retrieve and display the danger map 202 that includes various routes from location A to location B, and displays a danger level associated with each location along the routes” (P[0022] and Figure 2A), Figure 2A shows the routes connecting location A to location B by various roads (the shaded roads of Figure 2A equate to the claimed connecting roads having a high probability of being selected), “the danger map 202 illustrates a high danger value associated with location 203 (indicated, e.g., with heavy shading), a low danger value associated with location 205 (indicated, e.g., with light shading), a high danger value associated with location 207, and a middling danger value associated with location 209” (P[0023] and Figure 2A), and “a vehicle may utilize a danger map to select a route, out of several possible routes, by determining that the selected route includes a lowest aggregate danger value associated with its various locations compared to the aggregate danger values of the other possible routes” P[0026] (claimed main path trajectory); and
the claimed processor change the main path to avoid a point at which an event occurs based on the event occurrence information, “while driving along the route: detecting a change in a danger value on the danger map for a future intermediate location along the route; and in accordance with a determination that the change is an increase in the danger value, adjusting the route to avoid the future intermediate location” P[0054].
Regarding claims 5, 10 and 15 Jian discloses the claimed processor provides the changed electronic horizon data with a message corresponding to the event occurrence information, “At block 270, in some examples, the vehicle may determine that the current route or driving style are inconsistent with the updated danger level, and in response, the vehicle may determine a new route or a new driving style. The vehicle may notify a user in response to determining that the current route or driving style is inconsistent with the real-time perception data. For example, the vehicle may alter a display, play one or more noises, or otherwise notify the user of the determined inconsistency.” (P[0039] and Figure 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Patent Application Publication Number 2018/0239359 A1 in view of Yunoki et al Patent Application Publication Number 2018/0252539 A1.
Regarding claims 3, 8 and 13 Jian does not explicitly teach the claimed processor changes the main path to allow a vehicle to move across a centerline, but does teach, a collision is avoided by performing an emergency avoidance maneuver or by swerving P[0044].  The swerving of a vehicle to avoid a collision may include the vehicle crossing the centerline.  Yunoki et al teach, “the traveling area restriction information selection module 230 first selects crossable information 1644=“yes” for restrictions pertaining to the center line 51C with the ID 1641 of “M6” in the relaxed traveling area restriction information 164, and applies this to the ID 1631 of “M6” in the normal traveling area restriction information 163 of FIG. 5B. As a result, the vehicle front end center position 100C can cross the center line 51C (boundary line M6).” (P[0125] and Figure 9B), “FIG. 10B is a map showing a travel route calculated by the traveling route calculation module 200 by applying the relaxed restrictions. FIG. 10B shows the results of the traveling route calculation module 200 calculating the traveling route by applying the relaxed restriction information to the normal restriction information in the traveling area shown in FIG. 9B.” (P[0148] and Figure 10), vehicle 100 crosses the centerline to avoid the construction (Figure 10B).  The avoidance of the construction area by crossing the centerline of Yunoki et al would be applied to the swerving to avoid a collision of Jian.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for navigating hazards of Jian with the centerline crossing to overcome travel area restrictions of Yunoki et al in order to provide an autonomous travel body that can avoid a situation of being prevented from traveling (Yunoki et al P[0004]).
Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian Patent Application Publication Number 2018/0239359 A1 in view of Beaurepaire et al Patent Application Publication Number 2017/0336218 A1.
Regarding claims 4, 9 and 14 Jian does not explicitly teach the claimed processor changes the main path to allow the vehicle to make a U-turn before reaching the point at which the event occurs, but does teach, “modifications can be performed by an onboard computer of the vehicle. In some examples, modifying the vehicle's operation can include performing a maneuver (e.g., applying the brakes, decelerating, turning, etc.) to avoid a collision” P[0019].  The turning to avoid a collision may include performing a U-turn.  Beaurepaire et al teach, “provide an indication of the dynamically identified U-turn location for use in route navigation onto the different route of travel” (abstract), and “The disruption 210 may be anything which requires an about-turn by the vehicle 209, such as a deliberate change in route to the same destination or a deliberate change to a different destination, a traffic incident in respect of the planned route of travel including one or more of a road or lane closure, a road or lane blockage, a traffic accident, a vehicle breakdown and roadworks on the planned route, and adverse weather conditions on the planned route. In this scenario, the driver of the vehicle 209 (in the case of manual vehicles), an operator remotely controlling the vehicle 209 (in the case of remote-controlled vehicles) or the vehicle 209 itself (in the case of autonomous or semi-autonomous vehicles) may need to perform a U-turn 211 in order to address the route disruption 210.” (P[0057] and Figure 2).  A U-turn is just another type of turn that may be implemented by the system of Jian.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for navigating hazards of Jian with the U-turn navigation to another route of Beaurepaire et al in order to decrease the likelihood of traffic accidents or violations associated with U-turns (Beaurepaire et al P[0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662